Kupferman, J. (concurring).
The opinion by my colleague, Mr. Justice Sullivan, is an excellent analysis, and I have a reservation only with respect to the concluding portion thereof, which has to do with the question of the liability of the distributors Spencer and Oomi. The second cause of action for damages against Spencer is dismissed *445(and summary judgment against Oomi denied) because of their lack of knowledge as to the unauthorized use. (Cf. Hill, Defamation and Privacy under the First Amendment, 76 Col L Rev 1205, 1279; Namath v Sports Illustrated, 48 AD2d 487, 488, affd on opn at the App Div 39 NY2d 897.)
In view of the de minimus distribution by those two defendants, I believe that the damage claim should be dismissed. However, I do not think that we need reach the conclusion that a merchandiser with a substantial amount of unauthorized material invading privacy should or could be relieved simply because of lack of knowledge. There may well be a duty to inquire.
Murphy, P. J., Markewich and Lynch, JJ., concur with Sullivan, J.; Kupferman, J., concurs in a separate opinion.
Order, Supreme Court, New York County, entered on January 5, 1981, modified, on the law, without costs and without disbursements, to deny defendant Galaxy’s motion and to grant defendant Spencer’s motion only as to the second cause of action, to grant plaintiff summary judgment on the first cause of action against defendants Galaxy, Spencer and Oomi and partial summary judgment on liability only on the second cause of action against Galaxy and, except as thus modified, affirmed.